Title: From John Adams to the President of Congress, 14 December 1783
From: Adams, John
To: President of Congress


          Sir
            London December 14. 1783.
          Permit me to congratulate you, on your Election to the Chair, and to wish you and the Members of Congress in general much Satisfaction at Anapolis.
          on the Fifth of this Month, Captn Jones arrived at my Lodgings in Piccadilly, with Dispatches from the late President Mr Boudinot.— The Letters addressed to “the Ministers Plenipotentiary of the United States” I opened, And found a Set of Instructions but no Commission. Probably there is a Commission, under Cover to Dr Franklin.— Captain Jones went on to Paris the Same night.
          on the Eleventh, Mr Boudinot arrived, with other Dispatches of an older date; but these were in the Same Situation with the former. Those Letters addressed to “The Ministers[”] contained nothing but duplicates of Information recd long ago respecting the Mutiny at Philadelphia Wereas a larger Packet addressed to Dr Franklin, leaves room to Suppose that it contains a Commission or other Papers for Us all.— Upon Several former Occasions, Papers of Great Importance, which belonged to all “the Ministers for Peace” have been inclosed to the Address of Dr Franklin alone, and Several Inconveniences have happened in Consequence of this Irregularity, upon former Occasions. Upon this there is reason to fear, that a greater Evil may be caused by it.— I would therefore request that in future, Papers intended for “the Ministers” may be addressed to them, that when they Arrive to the Hands of one, he may open them, peruse the Contents and Send them forward to his Colleagues or go and carry them as the Circumstances may require. I shall Send off, by a private Hand the last Dispatch to Dr Franklin this day.— But must wait the return of Post, or a Courier to know the Contents. Mr Jay is at Bath waiting also returns from Paris. The Anxiety caused by this Suspence is not the worst Thing.— much prescious Time in very critical moments is lost by it.
          I rejoice that I ventured over to this Island, for many Reasons— I have recovered my Health, gratified my Curiosity, and resolved Several Doubts.— I wish I could give an Account, of what I see, and hear, which would be more pleasing to my own Feelings, and more Satisfactory to Congress.— But I can find no Traces, of that Principle which was professed by Mr Oswald very Sincerely I beleive, and by the Ministry who imployed him in making Peace.— the Principle I allude to was to cede to America every Thing she could reasonably wish, in order to obliterate past Unkindnesses, and restore mutual Friendship.— Mr Fox and Mr Burke have quite as little good will to America as my Lord North or my Lord Mansfield.— And all Parties still listen to the Same kind of Councillers which has misled this deluded and devoted Kingdom these twenty Years.— A Galloway a Deane an Arnold, are not to this moment without an Influence, and I need not Say to Congress what is the Tendency of their Councils.
          Mr Fox has leave to bring in a Bill, to Support another Proclamation like that which has already done So much Mischief to their own West India Islands, and Things will not be put on a better Footing, uless by Treaty. if a Commission has arrived in either of the Packets to Dr Franklin We shall soon see. But if not, and it is expected that We treat by Virtue of the Instructions We shall be disappointed, for that will not be received as a Commission, not having any seal.
          There are Rumours of a Change of Ministry. The K. is Said to be dissatisfied with the East India Bills. Tomorrow, when one of the Bills is to have a Second Reading in the House of Peers, the matter will he decided. if it fails, there will be a Change of Ministry and a dissolution perhaps of Parliament. But I think the Ministry So Strong, that unless the King is determined against it they will carry it by a great Majority.— In this Case, I look upon the Rubicon to be past against the East Indies as much as it ever was against America: and France & Spain have nothing to do but whet their Scissars for the favourable Moment to clip the other Wing.— if Oppression and Extorsion, Rapacity and Violence are lessened, by taking that immense Country into the Hands of Ministers, I am much mistaken. it is natural, that the King Should be allarmed. his Ministers for twenty Years, have proved So unsuccessfull and therefore so unskillfull, in conducting the Administration of his Dominions abroad, that it is no Wonder he should be afraid of this new Experiment.
        